PER CURIAM.
The judgment brought up by this writ of error is affirmed, for the reason given for the affirmance of the judgment in the case of Synnott v. Froelich, in which the following memorandum was filed: “Per Curiam. The judgment brought up by this writ of error is sought to be reversed upon sundry assignments of trial errors.”
The case furnished the court discloses no exceptions sealed by the trial judge. There being nothing for us to review, the judgment must be affirmed. McLaughlin v. Davis, 35 Vroom 360.
For affirmance—The Chancellor, Chief Justice, Garei-soN, Swayze, Reed, TRENCHaed, PaRker, BERGEN, Voor-iiees, MiNturN, Bogert, VeedeNburgh, Vroojí, Gray, Dill, J.J. 15.
For reversal—None.